Citation Nr: 0203034	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  00-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision of the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant's deceased spouse had no recognized military 
service with the Armed Forces of the United States and that 
the appellant was therefore not eligible for VA benefits.

The Board notes that in her substantive appeal, VA Form 9, 
received in January 2000, the appellant indicated that she 
desired to attend a hearing before a Hearing Officer at the 
RO.  A hearing was scheduled in June 2001 and the appellant 
was notified of the time and place of the hearing, by letter 
dated in April 2001.  However, the appellant failed to report 
for the hearing, and in the absence of good cause shown, the 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(b) & (d) (2000).  


FINDING OF FACT

The Department of the Army has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's spouse has not met the basic service 
eligibility requirements and may not be considered a veteran 
for purposes of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement in support of the claim, received in October 
1998, the appellant reported that her spouse had had guerilla 
service with the United States Armed Forces in the Far East 
(USAFFE).  In her December 1998 application for Dependency 
and Indemnity Compensation (DIC) benefits, she reported that 
her spouse had service from April 10, 1942 to June 30, 1946.  

In January 1999, the RO requested that the service department 
(Army Reserve Personnel Center-ARPERCEN) verify the service 
of the appellant's spouse.  The RO provided his full name, 
the alleged dates of service, and other identifying 
information pertaining to the appellant's spouse.  

In February 1999, ARPERCEN reported that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2000).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
Guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  The 
record shows that the appellant was notified in the June 1999 
RO decision of the reasons and bases for the denial of her 
claim.  She was further notified of this information in the 
September 1999 statement of the case.  In addition, she was 
afforded the opportunity to attend a personal hearing and/or 
submit additional evidence and argument in support of his 
claim.  The Board notes that appellant failed to report for 
the scheduled hearing.  The Board concludes that the 
discussions in the June 1999 RO, decision as well as in the 
statement of the case, which were both sent to the appellant, 
informed her of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not identified any available 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of this claim.  She was 
also afforded a personal hearing in June 2001 but failed to 
report.  The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 
In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  There is 
sufficient evidence of record to decide her claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Analysis

As noted above, the Court has held that a service department 
determination as to whether or not an individual had 
qualifying service is binding on VA.  See Duro; Dacoron.  The 
service department has determined that the appellant's spouse 
had no qualifying service.

The Board notes that the appellant has not provided 
information pertaining to her spouse's service different from 
that upon which the service department certification is 
based.  In any event, the Board again notes that the Court 
has held that a service department determination as to an 
individual's service shall be binding on VA.  See Duro; 
Dacoron.

Therefore, inasmuch as the service department's determination 
as the service of the appellant's spouse is binding on VA, 
the Board concludes that the appellant's spouse is not 
considered a "veteran" for purposes of entitlement to VA 
benefits and has not attained status as a valid claimant.  
Therefore, the appellant's claim for entitlement to VA 
benefits, to include DIC benefits, must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

